Citation Nr: 1139567	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  08-25 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for residuals of a right wrist injury, claimed as arthritis.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to November 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In January 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  In March 2011, the Board remanded the claim to the RO, via the Appeals Management Center (AMC) for additional development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he injured his wrist in service when he fell during a football game.  He testified that X-ray studies of the wrist at the time showed a fine fracture, and that the wrist was wrapped.  He also testified that he went back 3 weeks later, another X-ray was taken, and he was told that his wrist was fine.  A January 2007 note from a private physician indicates that the Veteran had been treated for right wrist arthritis for over ten years.

Available service treatment records (STRs) do not reflect a wrist injury; however, that the STRs are incomplete.  In February 2007, the National Personnel Records Center indicated that the original records were too moldy or brittle to forward, and that copies of all available treatment records would be forwarded instead.    

In an April 2011 VA examination, the Veteran had mildly reduced range of motion of the right wrist and X-rays revealed severe degenerative change in the first carpometacarpal joint.  The examiner opined, "[s]ince I was not able to find any documented injury and treatment related to the Veteran's claimed right wrist condition in his C-file, I cannot resolve this issue without resort to mere speculation."

Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2009).  Further, it must be clear that the physician has considered "all procurable and assembled data."  Id. (citing Daves v. Nicholson, 21 Vet. App. 46 (2006)).  Finally, the physician must clearly identify precisely what facts cannot be determined.  Id.  

The Board points out that the Veteran is competent to report his observations, to include that he injured his right wrist in service and was told he had a fracture.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 
8 Vet. App. 398, 405 (1995).  Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  Also, his account of a right wrist injury in service appears to be credible.  Therefore, the Board finds that his statements concerning his observations are probative. 

The fact that there is no documentation of the Veteran's right wrist injury in service is not, in and of itself, a reason for concluding that his current right wrist arthritis is unrelated to service.  Service connection may be granted for a disease first diagnosed after service when the evidence indicates that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Furthermore, as explained above, the Veteran's complete STRs are unavailable and the Board has determined that his statements concerning his right wrist injury in service are credible and probative.  

For these reasons, the Board finds that the April 2011 examiner's opinion is inadequate because the examiner did not consider the Veteran's own statements concerning his right wrist injury, especially where the STRs are unavailable.  Another examination is therefore warranted to determine whether any right wrist disability is related to the injury he sustained in service. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule the Veteran for an examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner, and the report of examination should include discussion of the Veteran's medical history and assertions. 

Considering the pertinent evidence of right wrist arthritis, the examiner should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability), that a right write disorder had its onset in or is otherwise related to service. 

For purposes of rendering the requested opinion, the examiner should accept the Veteran's statements that he injured his right wrist in service.  

2.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



